Citation Nr: 1223389	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-23 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1  Entitlement to restoration of a 20 percent rating for bilateral hearing loss.

2.  Entitlement to a compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	R. Curtis McNeil, Esq.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran requested a hearing on his June 2008 VA Form 9, Appeal to Board of Veterans' Appeals.  He withdrew his request in August 2008. 

The Board notes that it is unclear from the Veteran's June 2008 VA Form 9 whether or not he intended to appeal his claim for an increased evaluation for his hearing loss.  However, this issue was included in the VA Form 8 Certification of Appeal, and will therefore be considered by the Board.  

The issue of entitlement to a compensable evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The procedural requirements for proposing and effectuating a reduction in evaluation for a service connected disability were followed.  

2.  The 20 percent evaluation for the Veteran's bilateral hearing loss was in effect for less than five years, and was not considered stabilized. 

3.  The two VA examinations on which the reduction are based show that the Veteran's hearing loss is Level II for each ear in July 2006, or Level I for the right ear and Level IV for the left ear in June 2007, which represented a clear improvement in the level of hearing acuity. 



CONCLUSION OF LAW

The reduction in the evaluation of the Veteran's bilateral hearing loss from 20 percent to zero percent was proper.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.7, 4.10, 4.21, 4.85, 4.86, Code 6100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letters in June 2006 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claim.  He was also provided additional notification letters pertaining to the reduction in benefits in March 2007 and August 2007 which will be discussed in greater detail below.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran has withdrawn his request for a hearing.  He was afforded appropriate VA examinations.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Propriety of Reduction

The Veteran contends that the reduction in the evaluation for his bilateral hearing loss from 20 percent to zero percent was not proper.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether or not a staged rating is appropriate for the period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

In this case, the record shows that entitlement to service connection for bilateral hearing loss was established in a May 1998 rating decision.  A zero percent evaluation was assigned for this disability, effective from December 14, 1994.  A January 2006 rating decision increased the evaluation to 20 percent, effective from April 14, 2005.  An August 17, 2007 rating decision decreased the evaluation to zero percent, effective November 1, 2007.  

There are certain procedures that must be followed before the reduction in the evaluation of a service connected disability can be effectuated.  

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e). 

The evidence demonstrates that all the procedural requirements for a rating reduction were followed.  A March 2007 rating decision included a proposal to reduce the evaluation for hearing loss from 20 percent to zero percent.  The Veteran was notified of this proposed reduction in a March 2007 letter and notified he had 60 days to respond.  The rating decision that decreased the evaluation to zero percent was not issued until August 2007, and the Veteran was notified of this action in a letter dated August 20, 2007.  The effective date of the reduction was not until November 1, 2007, which is the last day of the month in which the 60-day period from the date of notice to the beneficiary of the final rating action expired.  Therefore, the procedural requirements for a reduction were met.  See 38 C.F.R. § 3.105(e).  

Where a disability rating has been continued for at least 5 years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous rating, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b).

In this case, the Veteran's 20 percent evaluation had been effective from April 14, 2005, and the reduction was proposed in March 2007.  Therefore, as the rating was in effect for less than five years and was not considered stabilized, the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable.  

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).  

Under the regulation and rating codes for the evaluation of hearing loss, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  In order to receive a 10 percent evaluation or higher, the better ear must be at level III or higher, while at the same time the poorer ear must be at level IV or higher.  There are various combinations that allow an evaluation of 20 percent or more, but these all require that the better ear be at level IV or higher while the poorer ear is at level V or higher.  See 38 C.F.R. § 4.86, Table VII.

For special cases, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86. 

A May 2005 VA examination found that the Veteran's right ear had pure tone thresholds of 25, 35, 65, and 70 decibels at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The left ear had pure tone thresholds of 45, 40, 65, and 95 decibels at these same frequencies.  The average pure tone threshold for the right ear was 49 decibels, and for the left ear was 61 decibels.  Speech recognition was 68 percent in the right ear and 66 percent in the left ear.  This translates to Level IV hearing for the right ear and Level VI in Table VI, which equates to 20 percent hearing according to Table VII.  The Veteran's medical records were not available for review and this represented a significant shift in the degree of hearing impairment.  

In May 2006, the Veteran filed a claim for an increased rating for his hearing loss.  The RO provided the Veteran two VA audiological examinations.  The Veteran submitted an undated private examination in May 2006, but as it cannot be determined if the speech discrimination testing utilized the Maryland CNC, this examination is inadequate for rating purposes.  38 C.F.R. § 4.85.  

A July 2006 VA examination found that the Veteran's right ear had pure tone thresholds of 20, 10, 50, and 65 decibels at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The left ear had pure tone thresholds of 20, 30, 65, and 90 decibels at these same frequencies.  The average pure tone threshold for the right ear was 36 decibels, and for the left ear was 51 decibels.  Speech recognition was 84 percent in each ear.  This translates to Level II hearing for each ear in Table VI, which equates to zero percent hearing according to Table VII.  

At a June 2007 VA hearing examination, the Veteran's right ear had pure tone thresholds of 35, 35, 70, and 65 decibels at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The left ear had pure tone thresholds of 35, 50, 75, and 85 decibels at these same frequencies.  The average pure tone threshold for the right ear was 51 decibels, and for the left ear was 61 decibels.  Speech recognition was 92 percent in the right ear and 76 percent in the left ear.  This translates to Level I hearing in the right ear and Level IV hearing for each ear in Table VI, which once again equates to zero percent hearing according to Table VII.  

The Board finds that the evidence supports the decision of the RO to reduce the evaluation of the Veteran's bilateral hearing loss from 20 percent to zero percent.  Both the July 2006 and the June 2007 examinations demonstrate that the proper evaluation for the Veteran's hearing loss is zero percent.  The Board also observes that the Veteran's 20 percent evaluation was awarded on the basis of the findings of a single VA audiological evaluation that was conducted in May 2005.  The May 2005 examiner did not have the Veteran's medical records available for review.  On the other hand, the reduction was based on not one but two VA examinations that were conducted using the same methods and procedures as the May 2005 examination.  The July 2006 examiner was able to review the Veteran's claims folder.  The examinations were at least as complete as the examination on which the increased rating to twenty percent was based and the examinations showed a clear improvement in the Veteran's hearing acuity.  Based on the available evidence, the reduction from 20 percent to zero percent is supported by the audiological testing.  

In reaching this decision, the Board has considered the Veteran's argument that his hearing loss is worse than reflected by the zero percent rating.   However, the evidence clearly weighs against the assignment of a compensable evaluation in this case.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for a compensable evaluation of hearing loss.  The evaluation of hearing loss is reached by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Therefore, the only possible interpretation of the most recent evidence is that the Veteran's hearing loss is at Level II for each ear in July 2006, and at Levels I and IV in June 2007, and that, therefore, a compensable rating is not warranted.  An evaluation for an exceptional pattern of hearing has been considered, but the Veteran's hearing loss does not fall into this pattern on either of the examinations.  38 C.F.R. § 4.86.  

Finally, the Board had considered entitlement to an extraschedular evaluation, but finds that one is not merited in this case.  The Board finds that the record does not reflect that the Veteran's hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as "governing norms", which include marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that the rating criteria to evaluate the Veteran's service-connected hearing loss reasonably describes his disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. § 4.124a, Code 8514, reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  Moreover, the Veteran has not contended that his service-connected disability caused frequent periods of hospitalization or marked interference with his employment and such is not shown by the evidence of record.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

Restoration of a 20 percent evaluation for bilateral hearing loss is denied. 


REMAND

The record indicates that the Veteran has not been afforded a VA examination of his hearing since May 2008.  The most recent VA audiological testing was the test conducted in June 2007.  

The Veteran and his representative both argue that the Veteran's hearing loss continues to deteriorate, and they request a new examination.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of his hearing loss.  The claims folder must be made available to the examiner for use in the study of this case, and the examination report should reflect that it has been reviewed.  All indicated tests and studies should be conducted.  In addition to the objective test results, the audiologist must fully describe the functional effects caused by the hearing disability in his or her final report.

2.  After the development requested above has been completed to the extent possible, review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


